[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Ames v. Portage Cty. Bd. of Commrs., Slip Opinion No. 2022-Ohio-4663.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2022-OHIO-4663
    THE STATE EX REL. AMES, APPELLANT, v. PORTAGE COUNTY BOARD OF
                              COMMISSIONERS, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State ex rel. Ames v. Portage Cty. Bd. of Commrs., Slip
                             Opinion No. 2022-Ohio-4663.]
Court of appeals’ judgment affirmed on the authority of Ames v. Rootstown Twp.
        Bd. of Trustees.
(No. 2021-1153―Submitted December 23, 2022―Decided December 27, 2022.)
                APPEAL from the Court of Appeals for Portage County,
                Nos. 2020-P-0088 and 2020-P-0089, 2021-Ohio-3178.
                                    _________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Ames v. Rootstown Twp. Bd. of Trustees, __ Ohio St.3d __, 2022-Ohio-4605, __
N.E.3d __.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and FISCHER, DEWINE, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
       KENNEDY, J., dissents for the reasons set forth in Part I(B) of her dissenting
opinion in Rootstown.
                               _________________
       Brian M. Ames, pro se.
       Victor V. Vigluicci, Portage County Prosecuting Attorney, and Timothy J.
Piero, Assistant Prosecuting Attorney, for appellee.
                               _________________




                                         2